Exhibit 99.1 Press Release Source: Stellar Pharmaceuticals Inc. Stellar Pharmaceuticals Allowed Uracyst® Patent in United States of America LONDON, ONTARIO — June 23, 2010 Stellar Pharmaceuticals Inc. (OTCBB:SLXCF) ("Stellar" or "the Company"), a Canadian pharmaceutical developer and marketer of high quality, cost-effective products for select health care markets, today announced that it has received a Notice of Allowance from the U.S. Patent and Trademark Office (USPTO) for intellectual property central to one of the Company’s lead products, Uracyst® (a sterile sodium chondroitin sulfate solution, 2%), which is useful in the treatment ofinterstitial cystitis/painful bladder syndrome ("IC/PBS"). Stellar’s patent application, entitled “Cystitis Treatment with High Dose Chondroitin Sulfate,” describes the treatment of IC/PBS by instillation ofan optimized dose of chondroitin sulfate.Upon Stellar completing the final formalities, including the payment of applicable fees, the Company expects this patent to issue. Once issued, the patent will expire in Peter Riehl, Stellar's President and Chief Executive Officer, commented, "With Uracyst® patents already issued in USA, Canada, China, and Australia, and with numerous additional international patents pending, the USA patent expands Stellar’s already formidable intellectual property estate.Issuance of this patent also triggers a milestone payment of US$1,300,000 from our USA based marketing and distribution partner, Watson Pharma, Inc. We are very excited about the future potential of Uracyst® in this important market, which is currently in clinical development in the USA.This Notice of Allowance further validates the innovative nature of Stellar’s approach to the treatment of interstitial cystitis/painful bladder syndrome, and underscores our Company’s leadership in this field.” About Uracyst® It is believed that over 70% of IC/PBS patients have defects in their bladder glycosaminoglycan layers.The glycosaminoglycan ("GAG") layer is a mucosal lining of the bladder that acts as a protective barrier against irritants and toxins in the urine and defends against bacterial adherence.When the GAG layer is damaged, these irritants and toxins in the urine seep through, causing an irritation to the bladder wall.This results in increased frequency and urgency to void (up to 60 times a day).Many IC/PBS patients also experience severe pelvic pain.These symptoms can be debilitating and have a serious impact on a patient’s quality of life. Chondroitin sulfate (ChS) is believed to be the major GAG component responsible for the barrier function. Uracyst® was developed to replenish this defect in IC/PBS patients. Page 2 - Release June 23, 2010 Uracyst® 2% (400 mg) ChS dose has been shown to be the ideal dosage to saturate the bladder, thus restoring the barrier function.Instilled fluid volume of Uracyst® 20 mL also allows patients to retain the treatment in the bladder for a longer period of time, enabling a better uptake of the delivered dosage and a faster onset of symptomatic relief.Uracyst® is also one of the most cost effective treatments for these patients.Combine treatment efficacy with the most cost effective therapy and it becomes understandable why Uracyst® is becoming the product of choice in treating IC/PBS. About Stellar Pharmaceuticals Inc. Stellar has developed and is marketing direct in Canada, and in countries around the world through out-license agreements, three products based on its core polysaccharide technology: NeoVisc® and NeoVisc® Single Dose, for the symptomatic treatment of osteoarthritis; and Uracyst®, its patented technology for the treatment of interstitial cystitis (IC), an inflammatory disease of the urinary bladder wall. Both NeoVisc and Uracyst have their CE Mark certification for the European Community. Stellar also has an in-licensing agreement for NMP22® BladderChek®, a proteomics-based diagnostic test for the diagnosis and monitoring of bladder cancer. For more information, please visit the company's website at www.stellarpharma.com. Forward-Looking Statements This press release contains forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. Readers are cautioned not to place undue reliance on these forward-looking statements. Actual results may differ materially from those indicated by these forward-looking statements as a result of risks and uncertainties impacting the Company's business including increased competition; the ability of the Company to expand its operations, to attract and retain qualified professionals, technological obsolescence; general economic conditions; and other risks detailed from time to time in the Company's filings. CONTACTS: Company Contact Investor Contact Peter Riehl Stephen Kilmer President & CEO President Stellar Pharmaceuticals Inc. Kilmer Lucas Inc. (519) 434-1540 (905) 690-2400 ext. 21 email – corpinfo@stellarpharma.com email – stephen@kilmerlucas.com - or - Media Contact Arnold Tenney Leonard Zehr Chairman Managing Director Stellar Pharmaceuticals Inc. Kilmer Lucas Inc. (416) 587-3200 (905) 690-2400 ext. 41 email - len@kilmerlucas.com
